DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 30 March 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 6-9, 13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method for proliferating a neural progenitor cell, the method comprising:
culturing the neural progenitor cell in a medium comprising an antibiotic, a B27 supplement and a growth factor, and a mixture of tocopherol and tocopherol acetate at a concentration of about 0.01 µg/ml to about 10 µg/ml, which is in addition to tocopherol and/or tocopherol acetate in the B27 supplement, 
wherein the neural progenitor cell proliferates in an undifferentiated state. Remaining claims 15-19 also recite the use of B27.
The recitation of claim 1 directed to “tocopherol and/or tocopherol acetate” is improper given the claim’s earlier requirement for administration of “a mixture of tocopherol and tocopherol acetate”. Correction and/or explanation is required.
The claims are also rejected for reciting “B27 supplement”. Per MPEP § 2173.05 (u): “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product.” Thus, the use of a trademark or trade name in the claim to identify or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”; FEBS J. (2008) 275:1824–1834), in view of Kosaka et al. (“Kosaka”; The FASEB Journal (2006) 20(9)E623-E629; applicant’s IDS submitted 10 April 2017), as evidenced by Brewer et al. (“Brewer ‘93”; J. Neurosci. Res. (1993) 35:567-476) and Brewer et al. (Brewer ’89”; Brain Res. 1989, 494(1)65-74). This is a new rejection since the basis for reaching a conclusion of obviousness is not identical to that set forth in the Official action mailed 10 April 2020. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 is relied upon as described above. It is noted that the lower limit of the tocopherol/tocopherol acetate mixture recites the addition of as little as of “about 0.01 µg/ml”. It is noted that this may fairly read on zero, since zero is reasonably considered within the range of about 0.01 µg/ml.

Claim 6 encompasses the method of claim 5, wherein the tocopherol and tocopherol acetate are mixed at a ratio in a range of about 1:5 to about 5:1.
Claim 7 encompasses the method of claim 1, wherein the growth factor is basic fibroblast growth factor (bFGF) and epidermal growth factor (EGF).
Claim 8 encompasses the method of claim 7, wherein the growth factor is fibroblast growth factor 4 (FGF4).
Claim 9 encompasses the method of claim 2, wherein the hypoxia condition comprises atmospheric oxygen at a concentration in a range of about 0.1% to about 10%.
Claim 13 recites the method of claim 1, wherein the neural progenitor cell is isolated from human fetuses.
Claim 15 recites the method of claim 14, wherein the medium comprises the B27 supplement at a concentration of 2% of the total amount of the medium.
Claim 16 recites the method of claim 1, further comprising prior to the culturing adding tocopherol and tocopherol acetate in the medium so that an initial concentration of the tocopherol and tocopherol acetate in the medium is about 0.01 µg/ml to about 10 µg/ml; and further adding an antibiotic, a B27 supplement and a growth factor to the medium.
Claim 17 recites the method of claim 16, wherein the medium is a mixed medium of DMEM/F12 (1:1), the growth factor is basic fibroblast growth factor (bFGF) and epidermal growth factor (EGF), and the medium comprises the B27 supplement at a concentration of 2% of a total amount of the medium.

Claim 19 recites the method of claim 16, wherein the increased proliferation is measured by a cell count, and the cell count increases at least four times by adding the tocopherol and tocopherol acetate, separately from the B27 supplement, in the medium.
Claim 16 merely requires adding the tocopherol and tocopherol acetate to the medium prior to culturing. Claim 17 reiterates this while incorporating the limitations of claims 7 and 15. Claims 18 and 19 recite adding tocopherol and tocopherol acetate separately from B27, but recite doing so in the context of a wherein clause that does not actually require separate addition. Rather, these claims merely recite that cell viability and/or cell count are increased in the event such an addition is performed. Such a recitation is therefore interpreted as a latent quality, i.e. something that would happen to cell viability and/or cell count as a condition in the event such in addition were to take place. Accordingly, claims 18 and 19 are interpreted as not necessarily requiring the separate addition of tocopherol and tocopherol acetate.
Zhao teaches proliferating neural progenitor cells in a media that comprises B27, penicillin (i.e. an antibiotic), bFGF and EGF under hypoxic conditions including 02 concentration at a level of 10%. See Zhao, section under Experimental procedures entitled “Isolation and culture of NPCs” and “hypoxic conditions” on page 1831. B27 comprises tocopherol and tocopherol acetate, as evidenced by at least table 1 of Brewer ‘93. It is further noted that Brewer ‘93 teaches that B27 is an optimized version of a previously published serum free medium for survival of hippocampal neurons. See Brewer ’93 abstract. Brewer 93 does not provide concentration values for tocopherol or tocopherol acetate. B27 is sold commercially and 
However, Brewer ‘93 teaches that the previously published serum free medium was disclosed in Brewer ’89, which teaches at table 1 that the medium that Brewer ‘93 optimizes (B18) comprises 1.0 µg/ml each of tocopherol and tocopherol acetate. Brewer ‘93 teaches that the compounds of the composition of Brewer 89 “were formulated at up to a tenfold higher concentration with serial dilutions made from this level” in order to carry out said optimization. See Brewer ‘93, 1st paragraph. 
It is noted that the present claims recite the use of a B27 medium, which is considered to comprise a mixture of tocopherol and tocopherol acetate as discussed above, but also further comprise addition of a mixture of tocopherol and tocopherol acetate within a range of 0.01 µg/ml to 10.0 µg/ml. as above, it is emphasized that the addition of a little as “about” 0.01 µg/ml of the recited tocopherol/tocopherol acetate mixture reasonably reads on the addition of zero of said mixture. 
However, even if one considers the claim to require at least some of the recited mixture, it is nevertheless considered prima facie obvious to do so since it is obvious to optimize concentrations within prior art conditions or through routine experimentation. Per M.P.E.P. §2144.05 (II): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, B27 medium was known in the prior art to comprise a mixture of tocopherol and tocopherol acetate, and the addition of a little as 0.01 µg/ml of the recited tocopherol/tocopherol  facie obvious in the lack of evidence to the contrary.
Moreover, Brewer ’93 is a study resulting from an effort to optimize the components therein, including tocopherol and tocopherol acetate. The first sentence of the Brewer ‘93 abstract reads (emphasis added): “We have systematically optimized the concentrations of 20 components of a previously published serumfree medium (Brewer and Cotman, Brain Res 494:65-74, 1989) for survival of rat embryonic hippocampal neurons after 4 days in culture.” Accordingly, not only is there a prima facie motivation to optimize result effective variables, but there is explicit motivation in the prior art to systematically optimized components that include tocopherol and tocopherol acetate. Brewer’ 93 evidences the fact that the concentration of tocopherol and tocopherol acetate are result effective variables. The recited range of these components in applicant’s method are considered obvious in view of the cited art for at least these reasons.
Zhao does not teach further supplementation of their culture media with FGF4. 
One of ordinary skill would have considered the addition of FGF4 to the culture media of Zhao to have been obvious at the time the invention was filed. One of ordinary skill in the art would have had a reason to do so since Kosaka teaches that the addition of recombinant FGF4 to cell cultures of neural progenitor cells generated large proliferative spheres of neural progenitor cells. Kosaka concludes that FGF4 has the ability to promote neural stem cell proliferation. See abstract for example. Since all such reagents and method steps could have been routinely carried out by the ordinarily skilled artisan, and since the addition of a mitogen to a cell culture would be expected to enhance proliferation of such cells given the combined teachings of the cited art, one prima facie obvious at the time the invention was filed.

Response to Traversal
Applicant traverses the instant rejection by arguing that none of the cited references cited teach or suggest adding a certain concentration of tocopherol and tocopherol acetate in a culture medium in addition to the B27 supplement. Applicant further asserts that the effect of culturing in the medium recited instantly increases increase the proliferation of neural progenitor cells without inducing differentiation, which applicant alleges was unexpected. 
In response, these arguments have been fully considered, but are not persuasive. Zhao unequivocally teaches the addition of B27 supplement, which the examiner has demonstrated to comprise both tocopherol and tocopherol acetate in amounts that correspond to those recited instantly. Regarding the argument that Zhao does not teach the separate and additional provision of tocopherol/tocopherol acetate mixture of about 0.01 µg/ml to about 10 µg/ml, it is emphasized that the instant rejection is a new rejection that addresses applicant’s contention that Zhao does not teach a separate step of additionally adding the tocopherol/tocopherol acetate mixture prima facie obvious since one of ordinary skill in the art is prima facie motivated to optimize within prior art conditions or through routine experimentation. 
Applicant alleges that when neural progenitor cells isolated from fetuses cultured in M5 medium to which tocopherol and tocopherol acetate as well as the B27 supplement were added, compared with the general culture conditions (M2) containing the B27 supplement in a conventional cell culture medium shows i ) a statistically significant cell viability, ii ) significant increase in cell count, iii) significantly increased expression frequency of cell proliferation marker ki67, neural progenitor cell marker Nestin and DAPI marker, and iv ) the expression of GFAP-positive cells, a glial cell marker, and Tuj 1-positive cells were low, and DAPI expression was high.
This has been fully considered, but is not convincing. The the allegation of unexpected results is not commensurate in scope with the claims. The allegedly unexpected results were obtained using the addition of tocopherol and tocopherol acetate in an amount of 1.0 µg/ml, while the claims recite tocopherol and tocopherol acetate in an amount as little as 0.01 µg/ml. Applicant has provided no evidence that the same effect can be obtained with as little as 1/100th the amount exemplified. See M.P.E.P. § 716.02 (d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the 
Applicant argues that Brewer ‘93 and Kosaka disclose B27 or B18 supplement containing tocopherol and tocopherol acetate, but alleged that the supplement is a medium optimized for culture of hippocampal cells, and there is no specific disclosure with respect to the differentiation of neural progenitor cells. However, neither Brewer ‘93 nor Kosaka were relied upon for this teaching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that none of the cited references cited recognize tocopherol and tocopherol acetate are variable to increase the proliferation of neural progenitor cell. However this argument is not persuasive, since Brewer ’93 is a study resulting from an effort to optimize the components therein, including tocopherol and tocopherol acetate. The first sentence of the Brewer ‘93 abstract reads (emphasis added): “We have systematically optimized the concentrations of 20 components of a previously published serumfree medium (Brewer and Cotman, Brain Res 494:65-74, 1989).” Accordingly, the suggestion to optimize does not come from the examiner or legal precedent, but rather from the express teachings of Brewer ’93. This argument is unpersuasive therefore. The rejection is considered proper for at least these reasons, and is maintained therefore.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633